Citation Nr: 0606996	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 administrative denial of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO), which determined that basic eligibility to Department 
of Veterans Affairs (VA) benefits was not established.  


REMAND

A review of the claims files shows that in 1987, the 
appellant filed his claim for VA benefits, asserting that he 
had qualifying service.  The RO requested verification of 
service, and in September 1990, the RO received a response 
from the service department which stated that the appellant 
did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  In a December 
1990 administrative decision, the RO determined that basic 
eligibility for VA benefits was not established.  See 38 
C.F.R. §§ 3.40, 3.41, 3.203 (2005).  In January 1991, the 
appellant submitted a letter in which he expressed 
disagreement with the RO's December 1990 decision.  In 
February 1991, the RO sent the appellant a letter that 
acknowledged receipt of his January 1991 letter, and stated, 
"The negative service certification of the U.S. Department 
of the Army is binding upon this office. There is no 
authority to amend or alter it."  

In August 1999, the appellant attempted to "reopen" his 
claim, and in September 2001, the RO notified him that he 
must present new and material evidence to reopen his claim.  
In 2003, the appellant submitted a number of letters and 
documents to the RO.  In October 2003, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim.  The appellant filed a notice of disagreement 
(NOD), and in April 2004 a statement of the case was issued.  
In May 2004, the appellant perfected his appeal.  

In summary, the appellant submitted a letter to the RO within 
one year of the December 1990 decision that was sufficient to 
constitute a timely NOD.  See 38 C.F.R. § 20.201 (2005).  
However, the RO did not issue a statement of the case until 
April 2004, and the RO styled the issue on appeal as a "new 
and material" claim.  As the appellant filed a timely NOD to 
the original denial of his claim in December 1990, it appears 
that the issue was incorrectly characterized and, therefore, 
the appellant has not been provided adequate notice under the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. § 5103, 
(West 2002); 38 C.F.R. § 3.159(b) (2005).

Additionally, in light of Pelea v. Nicholson, 19 Vet. App. 
296 (2005), notification in this case is insufficient.  In 
that regard, the appellant should be provided information as 
to what VA considers to be "acceptable evidence" of 
qualifying military service, and should be notified of the 
reasons why the evidence he has submitted is or is not 
adequate for purposes of showing qualifying service.  

The appellant has provided a document from the Republic of 
the Philippines Ministry of National Defense dated December 
10, 1987, showing that he had an alias of P.F.  His date of 
birth is September 8, 1924, and he reportedly served with 
Sqdrn 12-B 2nd Bn 1st Pampanga Regt.  Accordingly, a new 
attempt at verification of the appellant's claimed period of 
service by the service department is warranted.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).

Finally, although the appellant was afforded a hearing at the 
RO in July 2004, it does not appear that a supplemental 
statement of the case (SSOC) has been issued.  On remand, an 
SSOC must be issued.  See 38 C.F.R. § 19.31 (2005).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for entitlement to basic 
eligibility to VA benefits; (2) about 
the information and evidence that VA 
will seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request 
that the claimant provide any evidence 
in the claimant's possession that 
pertains to the claim.

As noted above, the appellant should be 
provided information as to what VA 
considers to be "acceptable evidence" of 
qualifying military service, and should 
be notified of the reasons why the 
evidence he has submitted is or is not 
adequate for purposes of showing 
qualifying service.  

2.  Contact the service department and 
request reverification of service.  The 
request should clearly ask the service 
department to document that its 
reverification of service encompassed a 
search under all personal information 
not previously considered.  As discussed 
above, the appellant has given an alias 
of P.F.  His date of birth is September 
8, 1924, and he reportedly served with 
Sqdrn 12-B 2nd Bn 1st Pampanga Regt., from 
January 1943 to December 1945.  

3.  Review all additional evidence which 
has been added to the claims file since 
the statement of the case was issued in 
April 2004, and readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished an SSOC and given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 
 
 
 
 


